COURT OF APPEALS
                                           EIGHTH DISTRICT OF TEXAS
                                                EL PASO, TEXAS


    HUGO G. ACOSTA,                                             §
                                                                                  No. 08-11-00340-CV
                                        Appellant,              §
                                                                                     Appeal from the
    v.                                                          §
                                                                               388th Judicial District Court
    ANABEL SOTO,                                                §
                                                                                of El Paso County, Texas
                                        Appellee.               §
                                                                                   (TC#2009CM699)
                                                                 §


                                                       OPINION

           Appellant Hugo Acosta (“Acosta”) appeals that part of a final decree of divorce requiring

him to attend therapeutic family counseling. He argues that the trial court abused its discretion by

ordering family therapy where no evidence exists showing that Acosta had a history of conflict

with his spouse in resolving any issue of conservatorship or possession or access to the children.

For the reasons that follow, we affirm.

                                                     BACKGROUND

           At a hearing on August 9, 2011, the trial court entered judgment on the divorce between

Acosta and Annabel Soto (“Soto”).1 A signed, final decree of divorce was entered the same day.

At the hearing, Soto noted that the divorce decree had been substantially agreed to by the parties

save one exception. Visitation was initially contested and Acosta was not permitted to visit his

children until such time as he was found not guilty in a pending criminal matter alleging indecency

with a child. When Acosta advised the court that the charges had been dismissed, Soto informed


1
    Soto is listed as the Appellee in this matter, but did not file a brief.
the court that Acosta had failed to complete the counseling required in an agreed protective order.2

She also noted that the court had previously denied supervised visitation based on Acosta’s failure

to comply with the counseling requirement. When asked by the court whether he had complied

with the counseling required under the protective order, Acosta stated that he had not. Soto

expressed concern with Acosta visiting the children without a therapist present. The court agreed

that this was “reasonable,” given that Acosta had not seen any of the children for more than two

years. The court also found that the presence of a therapist would be in the children’s best

interest.

           As part of the decree, the trial court ordered Acosta to attend therapeutic family counseling

for a period of six months. This was a condition related to his supervised visitation with the

children. Acosta would be permitted to petition the court for unsupervised visitation after six

months. Acosta filed a motion for new trial, which was overruled by operation of law, and he

timely appealed.

                                                  DISCUSSION

           Acosta asserts that the trial court abused its discretion by entering the order requiring

therapeutic visitation. He argues that there is no evidence in the record to support such a

requirement.

           In matters of conservatorship, the public policy of the State of Texas is to assure continuing

contact between children and parents who have established the ability to act in their child’s best

interest, and are able to provide a safe, stable, and nonviolent environment for the child.

TEX.FAM.CODE ANN. § 153.001 (West 2008).                       Parents are encouraged to share in their

child’s development after separation or divorce. Id. When determining issues related to
2
    The agreed protective order was on behalf of Soto and her daughter.
                                                           2
conservatorship or possession of and access to the child, the best interest of the child is the primary

consideration. TEX.FAM.CODE ANN. § 153.002. See In re M.S., 115 S.W.3d 534, 547 (Tex.

2003); In re Marriage of Swim, 291 S.W.3d 500, 505 (Tex.App.--Amarillo 2009, no pet.)(noting

same). The Texas Family Code provides that a court may order a party to attend counseling with

a mental health professional “[i]f the court finds at the time of a hearing that the parties have a

history of conflict in resolving an issue of conservatorship or possession of or access to the child

. . . .” TEX.FAM.CODE ANN. § 153.010(a). See Brook v. Brook, 865 S.W.2d 166, 174

(Tex.App.--Corpus Christi 1993), aff’d, 881 S.W.2d 297 (Tex. 1994).

       Trial courts have “wide discretion in determining the best interest of a child in family law

matters such as custody, visitation, and possession.” Burney v. Burney, 225 S.W.3d 208, 212

(Tex.App.--El Paso 2006, no pet.). The trial court “is in a better position to determine what will

be in the best interest of the children since it faced the parties and their witnesses, observed their

demeanor, and had the opportunity to evaluate the claims made by each parent.” Coleman v.

Coleman, 109 S.W.3d 108, 111 (Tex.App.--Austin 2003, no pet.). We review a trial court’s

rulings on conservatorship and visitation under an abuse of discretion standard. Newberry v.

Newberry, 351 S.W.3d 552, 558 (Tex.App.--El Paso 2011, no pet.). A trial court abuses its

discretion when it acts in an arbitrary or unreasonable manner, or without reference to any guiding

rules and principles. Garcia v. Garcia, 170 S.W.3d 644, 649 (Tex.App.--El Paso 2005, no pet.);

Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241-42 (Tex. 1985). An abuse of

discretion does not occur as long as some evidence of a substantive and probative character exists

to support the trial court’s decision. See In re Gonzalez, 993 S.W.2d 147, 155 (Tex.App.--San

Antonio 1999, no pet.); D.R. v. J.A.R., 894 S.W.2d 91, 95 (Tex.App.--Fort Worth 1995, writ


                                                  3
denied).

        In the instant case, Acosta acknowledged that he failed to comply with previous

court-ordered counseling stemming from a protective order involving Acosta’s step-daughter.

Acosta had also been charged with indecency with a child (his step-daughter), and while the

charges were ultimately dismissed, the trial court and Acosta both recognized that the event was

traumatic for the children. Soto requested that the initial visitation with the children be conducted

through a therapist and the trial court agreed that such a requirement would be in the children’s

best interest.

        Having reviewed the record, we perceive no abuse of discretion. The trial court’s order of

therapeutic visitation for a period of six months, especially in light of the allegations of abuse, the

protective order, Acosta’s failure to comply with prior counseling requirements, and Acosta’s own

acknowledgement that the experience had been traumatic for the children, all support the trial

court’s decision. Acosta’s sole issue is overruled.

                                          CONCLUSION

        Having overruled Acosta’s sole issue, the judgment of the trial court is affirmed.



December 19, 2012
                                               CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  4